Citation Nr: 1713624	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 30 percent from November 21, 2008, to December 4, 2011, and in excess of 70 percent from December 5, 2011. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to December 5, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to a TDIU was not previously certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran became unemployed during the appeal period, and he provided a private opinion from a psychiatrist stating that he is unemployable due to his PTSD symptoms.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

This claim was previously before the Board in March 2015, at which time the Board remanded it for additional development. 


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision on the issue of entitlement to higher ratings for his PTSD, the Veteran unequivocally withdrew his entire appeal.

2.  In February 2017, prior to the promulgation of a decision on the issue of entitlement to earlier ratings for his TDIU, the Veteran unequivocally withdrew his entire appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the issue of higher evaluations for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of a Substantive Appeal as to the issue of the denial of a claim for TDIU prior to December 5, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

In February 2017, the Veteran submitted a statement indicating that he wishes to withdraw all further consideration of his case.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the entire appeal and it is dismissed as to all of the issues on appeal.  









ORDER

The appeal concerning entitlement to an initial disability rating for PTSD in excess of 30 percent from November 21, 2008, to December 4, 2011, and in excess of 70 percent from December 5, 2011, is dismissed. 

The appeal concerning entitlement to a grant of TDIU prior to December 5, 2011, is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


